Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  139735                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 139735
                                                                    COA: 281868
                                                                    Oakland CC: 2007-212596-FC
  PAUL CHESTER GAGNIER,
             Defendant-Appellant.
  _________________________________________/

         By order of March 31, 2010, the application for leave to appeal the August 6, 2009
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Smith (Docket No. 140371). On order of the Court, the case having been decided on
  December 29, 2010, 488 Mich 193 (2010), the application is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Oakland Circuit Court. The trial court articulated substantial and compelling
  reasons to support a departure from the sentencing guidelines but failed to articulate any
  rationale to justify the extent of the particular departure imposed in this case. People v
  Smith, 482 Mich 292 (2008). On remand, the trial court shall either issue an order that
  articulates why this level of departure is warranted, or resentence the defendant. In all
  other respects, leave to appeal is DENIED because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2011                      _________________________________________
           d0421                                                               Clerk